Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No.

REBECCA SMITH;

ELLEN LARSON;

JUSTINE LUND; and

JAIME and JARED BEARD, individually and on behalf of all others similarly situated,

                 Plaintiffs,

v.

THE ALIERA COMPANIES, INC., formerly known as ALIERA HEALTHCARE, INC.,
a Delaware corporation;

TRINITY HEALTHSHARE, INC., a Delaware corporation; and

ONESHARE HEALTH, LLC, formerly known as UNITY HEALTHSHARE, LLC and as
KINGDOM HEALTHSHARE MINISTRIES, LLC, a Virginia limited liability corporation.

                 Defendants.


                                        NOTICE OF REMOVAL



          Defendant Trinity Healthshare, Inc. (“Trinity”) respectfully removes to this Court the state

court action described below. Removal is proper under the Class Action Fairness Act (“CAFA”)

because this is a putative class action with more than 100 putative class members that seeks to recover

more than $5,000,000.

          As expressed below, Defendants The Aliera Companies, Inc., and OneShare Health, LLC, also

join in this notice of removal, and seek removal on the same basis as expressed herein. 1


1
    Each of the three Defendants wish to remove this case to federal court. Because removal is of the
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 2 of 15




                                          NATURE OF THE CASE

        1.      Plaintiff Ellen Larson originally filed this lawsuit before the United States District

Court for the District of Colorado on January 13, 2020, as the only individually named plaintiff and

on behalf of a putative class. (See attached as Exhibit A, the First Complaint.)

        2.      In that action, Case No. 1:20-cv-00102-DDD-KMT, 2 Larson named as defendants

The Aliera Companies, Inc., Aliera Healthcare, Inc, (collectively “Aliera”) and Trinity Healthshare,

Inc. Larson specifically alleged that jurisdiction was proper in the federal court. (Id., ¶ 7.) Larson

further alleged that the proposed class included “[h]undreds, if not thousands, of individuals in

Colorado.” (Id., ¶ 17.)

        3.      On April 27, 2020, Plaintiff Larson amended her complaint and, among other changes,

added Plaintiffs Justine Lund, Jaime Beard, and Jared Beard. (See attached as Exhibit B, the First

Amended Complaint.) Plaintiffs, again, specifically alleged that jurisdiction was proper in the federal

court. (Id., ¶ 9.) Plaintiffs, again, further alleged that the proposed class included “[h]undreds, if not

thousands, of individuals in Colorado.” (Id., ¶ 20.)

        4.      On May 27, 2020, the Aliera defendants moved to dismiss the amended complaint for

lack of standing, and on May 29, 2020, Trinity moved to dismiss the amended complaint for lack of

standing as well and for alternative relief.

        5.      On June 19, 2020, Plaintiffs voluntarily dismissed their lawsuit in Case No. 1:20-cv-

00102-DDD-KMT.




entire case, each Defendant cannot separately remove and so they have joined in this single notice of
removal. By removing this action, Defendants do not consent to proceeding on the merits in this
forum and Defendants do not waive, but expressly preserve, their right to enforce the agreed upon
dispute resolution process, which requires the claims to be resolved through individual arbitration.
2
  The Honorable Daniel D. Domenico was assigned as the Judge to this civil action.


                                                   -2-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 3 of 15




         6.     On June 19, 2020, Plaintiffs filed the instant action in the district court of Boulder

County, Colorado. (See attached as Exhibit C, the Complaint.) In addition to the defendants named

in the prior two federal complaints, Plaintiffs have added OneShare Health, LLC, formerly known as

Unity HealthShare, LLC, (“Unity”) a separate and unrelated entity, as a defendant.

         7.     Plaintiffs allege they were sold health care sharing ministry memberships by some or

all of the Defendants, and that these memberships were “inherently unfair and deceptive” insofar as

they “failed to provide [Plaintiffs] with the coverage [Plaintiffs] were led to believe they would receive.”

(Exhibit C, ¶ 13.)

         8.     Ms. Smith alleges she enrolled in a plan in May 2018, and began making $530.10 in

monthly payments, at least until May 2019. (Id., ¶¶ 88, 96.) Ms. Smith further alleges that she did not

receive sharing 3 to which she was allegedly entitled from Defendants in the amount of $1,156.23. (Id.,

¶ 98.)

         9.     Ms. Larson alleges she enrolled in a plan in July 2018, and made a payment of $477.44

in July 2018, and thereafter made monthly payments of $352.44 until December 2018. (Id., ¶ 100.) Ms.

Larson further alleges that she did not receive sharing to which she was allegedly entitled from

Defendants in the amount of $54,688.58. (Id., ¶ 107, App’x 26.)

         10.    Ms. Lund alleges she enrolled in a plan in January 2019 and made a payment of $658.87

for her first month’s (January) contribution, and thereafter made monthly payments of $533.87 for

the months of February and March. (Id., ¶ 114.)

         11.    Mr. and Mrs. Beard allege they enrolled in a plan in August 2018, and made a payment

of $819.32 in August 2018, and thereafter made monthly payments of $694.32 from September 2018



3
  Plaintiffs’ Complaint repeatedly refers to “coverage,” but the health care sharing ministry plans at
issue offer participation in a “sharing” program, as reflected in the materials Plaintiffs attach to their
Complaint and make part of the pleadings.


                                                    -3-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 4 of 15




through September 2019. (Id., ¶¶ 118-19.) The Beards further allege that they did not receive sharing

for surgery required by one of their children, though they do not attach a dollar figure to this allegation.

(Id., ¶ 123, App’x 33.)

         12.    According to Plaintiffs’ allegations, Defendants materially misrepresented the scope

and nature of the products and/or services they provided. (Id., ¶ 1.) Based on these allegations,

Plaintiffs claim they are owed: the cost of their enrollment, the amount of their denied requests for

reimbursement, any other actual damages, treble damages, and reasonable attorney’s fees. (Id., Prayer

for Relief, p. 44-46.)

         13.    Plaintiffs seek to represent the following class:

                All Colorado residents who, at any time within the relevant statute of
                limitations, purchased a plan from Aliera and either Unity Healthshare
                LLC or Trinity Healthshare Inc. that purported to be a health care
                sharing ministry.
(Id. ¶ 24.)

         14.    Plaintiffs further allege that this proposed class includes “[h]undreds, if not thousands,

of individuals in Colorado.” (Id., ¶ 25.)


         15.    Plaintiffs assert the following causes of action against Trinity and the other

Defendants: Claim 1: illegal contract; Claim 2: Violations of the Colorado Consumer Protection Act;

and Claim 3: Breach of Fiduciary Duty. (Exhibit C, pgs. 33-48.)

          16.   Plaintiffs seek to recover from Defendants an amount equal to the amount of member

 contributions in Colorado, including interest; an award of treble damages; attorney’s fees; and any

 other relief the Court determines is just. (Exhibit C, Prayer for Relief, pgs. 44-46.) Plaintiffs further

 seek injunctive relief.

         17.    Plaintiffs’ Complaint is an expansion of the prior action Plaintiffs filed in federal court

and then dismissed, where they affirmatively asserted that all of the requirements for federal

jurisdiction were met.

                                                    -4-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 5 of 15




        18.      Specifically, Plaintiffs have added a new defendant and do not appear to have

narrowed or limited their claims or requested relief in any way from the prior action they affirmatively

brought in federal court asserting federal jurisdiction—the same jurisdiction that Defendants assert in

this notice of removal.

                                        REMOVAL IS TIMELY

        19.      On June 19, 2020, Plaintiffs filed this complaint in state court in the County of

Boulder, Colorado. (Exhibit C)

        20.      Plaintiffs served Trinity with the Complaint on June 23, 2020. (See Exhibit D, Service

Papers.)

        21.      Trinity is required to file its notice of removal within thirty days of formal service,

which is July 23, 2020. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347 (1999).

           22.     Because Trinity files this Notice of Removal on July 20, 2020, removal is timely. 4

                       ALL REQUIREMENTS UNDER CAFA ARE SATISFIED

A.     Class Action.

        23.      This lawsuit is an alleged class action as defined by 28 U.S.C. § 1332(d)(1)(B). CAFA

defines a “class action” as “any civil action filed under rule 23 of the Federal Rules of Civil Procedure

or similar State statute or rule of judicial procedure authorizing an action to be brought by 1 or more

representative persons as a class action.” Id. Plaintiffs title their complaint “Class Action Complaint”

and expressly seek certification of a class of Colorado residents pursuant to Colorado Rule of Civil

Procedure 23. (See Exhibit C, ¶¶ 24-32.) As such, this action is brought on behalf of a class as defined

by CAFA.




4
 Defendant Aliera was also served with the Complaint on June 23, 2020. Defendant Unity was served
with the Complaint on June 29, 2020. Notice of removal is thus timely for all Defendants.


                                                     -5-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 6 of 15




B.      Diversity of Citizenship.

         24.    At the time this lawsuit was filed and as of the date of this Notice of Removal, a

member of the proposed class of plaintiffs and a defendant are citizens of different states, satisfying

the minimal diversity requirement of 28 U.S.C. § 1332(d)(2)(A). Plaintiffs allege that Defendants are

non-Colorado entities, and that Plaintiffs are Colorado residents. (Exhibit C, ¶¶ 1-7.) Trinity is a

Delaware corporation with its principal place of business in Atlanta, Georgia. (See id., ¶ 6.) Plaintiffs

purport to represent a class made up exclusively of Colorado residents. (Id., ¶ 24.)

C.      Amount in Controversy.

        25.     CAFA confers original jurisdiction to the district courts of any civil action in which

the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and

is a class action in which any member of the class of plaintiffs is a citizen of a State different from any

defendant. Frederick v. Hartford Underwriters Ins. Co., 683 F.3d 1242, 1247 (10th Cir. 2012); see also

Baumann v. Chase Inv. Services Corp., 747 F.3d 1117, 1120 (9th Cir. 2014) (quoting 28 U.S.C. § 1332(d)(2)-

(A)).

         26.    The amount in controversy is “not proof of the amount the plaintiff will recover.

Rather, it is an estimate of the amount that will be put at issue in the course of the litigation.” McPhail,

529 F.3d 947, 956 (10th Cir. 2008). Hammond v. Stamps.com, Inc., 844 F.3d 909, 912 (10th Cir. 2016)

(Gorsuch, J.) (“At this stage, we’re just trying to decide the forum for the dispute, not liability or

damages. And a more aggressive inquiry into the likelihood of success on the merits would invite

delays and costs more appropriately reserved for adjudicating the merits than choosing the forum.” ).

See also Valdez v. Metro. Prop. & Cas. Ins. Co., 867 F. Supp. 2d 1143, 1163-64 (D.N.M. 2012) (“The

amount-in-controversy requirement is an estimate of the amount that will be put at issue in the course

of the litigation.”) (citation and internal quotation omitted); Angrignon v. KLI, Inc., No. 9:08-cv-81218,

2009 WL 506954, at *2 n.3 (S.D. Fla. Feb. 27, 2009) (“The question is not what damages the plaintiff


                                                    -6-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 7 of 15




will recover, but what amount is “in controversy” between the parties. That the plaintiff may fail in

its proof, and the judgment be less than the threshold (indeed, a good chance that the plaintiff will fail

and the judgment will be zero) does not prevent removal.”). 5

        27.     “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S. Ct. 547, 554 (2014); see also Raskas v. Johnson & Johnson, 719 F.3d 884, 888 (8th Cir. 2013)

(“The removing party’s ‘burden of describing how the controversy exceeds $5 million constitutes a

pleading requirement, not a demand for proof.’”) (citation omitted).

        28.     For purposes of determining the amount in controversy under CAFA, the claims of

the individual class members are aggregated. 28 U.S.C. § 1332(d)(6). Here, the aggregate amount of

damages and attorneys’ fees sought by Plaintiffs exceeds CAFA’s $5,000,000 amount in controversy

requirement, exclusive of costs and interest.

       29.      Here, Plaintiffs allege that there may be thousands of class members. (Exhibit C, ¶

25.) Plaintiffs also allege that their claims are “typical” of the claims of these residents. (Id., ¶¶ 26-27.)

       30.      Plaintiffs further allege that they are legally entitled to, at minimum, reimbursement of

any fees paid, as well as treble damages, and attorney’s fees. (Id., Prayer for Relief, p. 44-46.) Plaintiffs

also allege they are entitled to reimbursement for wrongfully denied medical benefits. (Id.)

       31.      Reasonable calculations of Plaintiffs’ allegations demonstrate that the amount-in-

controversy requirement is met in this case.




5
 Needless to say, Defendants do not believe that Plaintiffs are entitled to any damages and that they
do not satisfy any of the requirements necessary to certify any class under Fed. R. Civ. P. 23. In fact,
Defendants will be seeking to dismiss this suit and compel individual arbitration as this lawsuit is
contrary to the dispute resolution process that each Plaintiff agreed to with the Defendants.
Nevertheless, it is not the merits of Plaintiffs’ claims, but the amount their claims purport to place in
controversy that is relevant for purposes of determining federal subject matter jurisdiction.


                                                     -7-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 8 of 15




               (1) Reimbursement of Membership Fees.

       32.      A defendant may perform reasonable calculations to determine the possible amount

recoverable by a plaintiff. Frederick, 683 F.3d at 1247. The standard is what is legally possible based on

what a plaintiff is putting at issue, not what is probable. Hammond, 844 F.3d at 912.

       33.      Plaintiffs seek damages in the form of reimbursement for the fees they paid to Trinity

during the alleged class period. (Exhibit C, ¶¶ Prayer for Relief, p. 44-46.) Plaintiffs allege they paid

the following fees to Trinity during the class period: $6,361 (Smith); $2,239 (Larson); $1,726.61 (Lund);

$9,151.16 (Beards). (Id., ¶¶ 87-125.)

       34.      Here, Plaintiffs allege their claims are “typical of the claims of the proposed class” and

that Plaintiffs have suffered “similar injuries” as the proposed class. (Id., ¶ 27.) On average, the named

Plaintiffs allege that they are owed $3,442.20 in fees paid. (Id., ¶¶ 87-125.) Plaintiffs allege that there

are potentially thousands of class members. (Id., ¶¶ 26-27.)

       35.      Of course, “thousands” means at least two thousand. . There are, in fact, more than

two thousand Colorado members of Trinity, and there were more than two thousand Colorado

members of Unity over the course of the period at issue in this case. But even applying just 2,000 total

putative class members satisfies the amount in controversy requirement. If the Court assumes an

average of $3,442.20 per putative class member in membership fees paid, and 2,000 class members,

Plaintiffs have alleged damages of $6,884,000 ($3,442.20 X 2000 class members), without including

treble damages, attorney’s fees, or reimbursement for medical expenses.

       36.      While Plaintiffs allege thousands, and the actual number is greater than 2,000, even if

there were only 1,000 putative class members, the amount in controversy is met. Multiplying 1,000 by

$3,442.20 equals $3,442,200, before even considering Plaintiffs’ requests for treble damages, attorney’s

fees and reimbursement for medical expenses.




                                                    -8-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 9 of 15




       37.       Based on Plaintiffs’ class definition, the claim seeking reimbursement of member

contributions alone exceeds the $5 million jurisdictional threshold without considering any other

aspects of Plaintiffs’ prayer for relief.

       38.       In short, based on Plaintiffs’ allegations, it is not “legally impossible” that Plaintiffs

Complaint alleges damages and fees well in excess of $5 million. Accordingly, removal is appropriate.

                (2) Reimbursement for Medical Expenses.

       39.       Plaintiffs each allege that they were denied sharing to which they were entitled. (See

Exhibit C, ¶¶ 95, 107, 116, 123-124.) Plaintiffs seek compensation for these denials as a form of

damages. (See id., ¶¶ 23, 128, 137, 148, 159, 163.) Plaintiffs’ medical expense allegations are somewhat

ambiguous. Plaintiff Smith alleges she was wrongfully forced to pay $1,156.23. (Id., ¶ 98.) Plaintiff

Larson alleges she was denied sharing for medical expenses totaling $54,688.58. (Id., ¶ 108, App’x 28.)

Plaintiff Lund generally alleges she was entitled to reimbursement she did not receive, but she does

not disclose any amounts. (Id., ¶¶ 116-117.) She does, however, indicate that she was informed that

she would have to pay a $5,000 deductible that she believed was unwarranted. (Id., ¶ 116.) Finally, the

Beards allege that they were denied sharing for an important surgery for their child, but they do not

disclose any dollar amount. (Id., ¶¶ 123-124.) From this, the named Plaintiffs themselves allege an

average entitlement to medical reimbursement in the amount of $13,961.20, even when factoring a

zero value for the Beards and Lund.

       40.       Again, Plaintiffs allege that their expenses are typical of the class. (Id., ¶¶ 26-27.)

Although Plaintiffs do not specifically allege that any particular putative class members have been

wrongly denied a sharing request for a medical expense and the Defendants maintain that they have

facilitated the sharing of all eligible medical expenses of the Plaintiffs and members of the putative

class, Plaintiffs are seeking and put in controversy damages for the alleged refusal to reimburse certain

medical expenses and allege such harm to not just themselves, but the putative class. These allegations


                                                    -9-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 10 of 15




 must be considered in calculating what Plaintiffs are placing in controversy, and even a conservative

 estimate substantially adds to the amount in controversy supporting removal.

                (3) Treble Damages.

        41.      As discussed above, Plaintiffs seek treble damages. Punitive and/or treble damages

 may be considered in determining the requisite jurisdictional amount. Woodmen, 342 F.3d at 1218. The

 defendant does not have to prove that the plaintiff is more likely than not to ultimately recover such

 damages, “but merely that: (1) state law permits a punitive damages award for the claims in question;

 and (2) the total award, including compensatory and punitive damages, could exceed $5,000,000 . . .

 The defendant may point to facts alleged in the complaint, the nature of the claims, or evidence in the

 record to demonstrate that an award of punitive damages is possible.” Frederick v. Hartford Underwriters

 Ins. Co., 683 F.3d 1242, 1248 (10th Cir. 2012) (citation omitted). Here, Plaintiffs expressly seek and

 plead entitlement to treble damages. (Exhibit C, Prayer for Relief, p. 44-46.)

        42.      Trinity of course disputes that Plaintiffs are entitled to or will recover such damages.

 In fact, the claim through which Plaintiffs seek treble damages – the Colorado Consumer Protection

 Act, Colo. Rev. Stat. § 6-1-113 – expressly prohibits class action recovery for damages. See Colo. Rev.

 Stat. § 6-1-113(2); Carter v. Amica Mut. Ins. Co., No. 17-cv-2156, 2018 WL 3093320, at *8-*9 (June 22,

 2018) (holding that the CCPA’s plain language precludes class actions for damages and citing and

 discussing multiple cases holding same). However, viewing Plaintiffs’ Complaint as pled, which is the

 standard for removal analysis, those damages should be included for purposes of determining the

 amount in controversy as they are part of this case at this stage of the proceeding. Moreover, Plaintiffs

 have pled a claim for breach of fiduciary duty. In Colorado, fiduciary duty claims may support an

 award of punitive damages. See, e.g., Harris Grp., Inc. v. Robinson, 209 P.3d 1188, 1194 (Colo. App. 2009)

 (awarding $1,929,500 in actual damages and $630,550 in punitive damages, or approximately 32

 percent of the actual damages award). Here, while Defendants do not believe there is any basis for an


                                                    -10-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 11 of 15




 award of any damages, much less punitive damages, considering the possibility of punitive damages

 based on the nature of Plaintiffs’ claims would increase the amount in controversy even further above

 the $5 million threshold. In any event, as shown above, the amount in controversy requirement is

 satisfied in this case whether treble damages and/or punitive damages are considered or ignored.

                (4) Attorney’s Fees.

        43.      Plaintiffs have also demanded attorney’s fees. (Exhibit C, Prayer for Relief, p. 44-46.)

 The Tenth Circuit allows attorney’s fees to be used in calculating whether CAFA’s amount in

 controversy threshold has been met. Woodmen of World Life Ins. Soc’y v. Manganaro, 342 F.3d 1213, 1218

 (10th Cir. 2003).

        44.      While not specified or precisely known at this time, reasonable attorneys’ fees for a

 putative class action of this nature would likely encompass thousands of dollars. While Defendants

 contest that any award of attorneys’ fees would be appropriate in this case, Plaintiffs’ Complaint

 includes a request for attorneys’ fees, and by doing so, it is reasonable to conservatively estimate and

 assume that Plaintiffs are putting at issue at least 20% over and above the amounts discussed above

 for their specific claims. Plaintiffs’ request for attorneys’ fees should be considered in determining

 the amount in controversy for purposes of CAFA jurisdiction.

                                                  ***

         45.     Therefore, considering the allegations in the Complaint and Plaintiffs’ request for

 compensatory damages for reimbursement of both membership fees and medical expenses, as well as

 Plaintiffs’ request for treble damages and attorneys’ fees, the amount in controversy exceeds the CAFA

 requirement.

D.     Number of Proposed Class Members.

        46.      As required by 28 U.S.C. § 1332(d)(5), the number of members of the proposed class

 here is at least 100 people. (Exhibit C, 25 (alleging that there are, at minimum, hundreds of putative


                                                   -11-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 12 of 15




 class members).); see also supra at ¶ 35 (explaining that there the putative class, as defined by Plaintiffs’

 class allegations, far exceeds 100 members).

E.      CAFA Applies to this Action.

        47.      CAFA applies to actions “commenced” on or after its effective date, February 18,

 2005. This action was filed in June 2020, so CAFA applies.

                                   The Exceptions to CAFA Do Not Apply.

        48.      The exceptions under CAFA do not apply because Plaintiffs allege that all defendants

 to this action are foreign entities, not Colorado Residents. (Exhibit C, ¶¶ 5-7; see 28 U.S.C.

 § 1332(d)(4)(A)(i)(II) (local controversy exception requires at least one defendant to be a citizen of the

 State in which the action was filed); § 1332(d)(4)(B) (home state controversy exception has the same

 requirement; 28 U.S.C. § 1332(d)(3) (discretionary exception also requires primary defendants to be

 citizens of the State in which the action was filed).

                       The Other Procedural Requisites for Removal Are Satisfied.

        49.      Removal is timely under 28 U.S.C. §§ 1446(b) and 1453, because the Complaint in this

 case is the first pleading, motion, order, or other paper from which it could first be ascertained that

 this action is one which is or has become removable. The Complaint was served on the first defendant

 on June 23, 2020 and the last defendant on June 29, 2020, and accordingly removal is timely. Removal

 to this Court is proper under 28 U.S.C. § 1441(a) because the United States District Court for the

 District of Colorado is the federal judicial district embracing the District Court for Boulder County,

 Colorado, where the state court action was filed. In addition, venue is appropriate here because

 Plaintiffs reside in this judicial district, and the alleged acts and omissions giving rise to this action

 occurred here. 28 U.S.C. § 1391. Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit E is a copy of

 the remaining state court pleadings and process in this matter. Attached as Exhibit F is a copy of the




                                                     -12-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 13 of 15




 notice of filing of notice of removal in the state court. Defendants have, therefore, satisfied all the

 requirements for removal under 28 U.S.C. § 1446 and all other applicable rules.

F.     All Defendants Join In the Request for Removal.

        50.      Defendant Aliera is a Delaware corporation with its principal place of business in

 Atlanta, Georgia. (See Exhibit C, ¶ 5.) Aliera joins in this notice of removal and incorporates by

 reference all of the arguments and positions asserted by Trinity herein that support removal. Aliera

 was served with the Complaint on June 23, 2020 and notice of removal is thus timely.

        51.      Defendant Unity is a Virginia corporation with its principal place of business in Irving,

 Texas. (See id., ¶ 7.) Unity also joins in this notice of removal and incorporates by reference all of the

 arguments and positions asserted by Trinity herein that support removal. Unity was served with the

 Complaint on June 29, 2020 and notice of removal is thus timely.




                                                    -13-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 14 of 15




 Dated this 20th day of July, 2020


  BAKER & HOSTETLER LLP                                      SWEETBAUM SANDS ANDERSON PC

  /s/ Laurin D. Quiat                                        /s/ Jon F. Sands
  Laurin D. Quiat                                            Jon F. Sands
  Matthew C. Baisley                                         Marilyn S. Chappell
  1801 California Street, Suite 4400                         1125 Seventeenth Street, Suite 2100
  Denver, Colorado 80202                                     Denver, Colorado 80202
  Tel: 303.861.0600                                          Phone: (303) 296-3377
  Fax: 303.861.7805                                          Fax: (303) 296-7343
  Email: lquiat@bakerlaw.com                                 Email: jsands@sweetbaumsands.com
          mbaisley@bakerlaw.com                                      mchappell@sweetbaumsands.com

  Attorneys for Defendant Trinity Healthshare, Inc.          ALSTON & BIRD LLP

  BURR & FORMAN LLP                                          Kyle G.A. Wallace*
                                                             Jason Rottner*
                                                             Kristen K. Bromberek*
  /s/ Sarah R. Craig
                                                             1201 W. Peachtree Street
  Sarah R. Craig                                             Atlanta, GA 30309-3424
  One Tampa City Center                                      Tel: 404-881-700
  201 North Franklin Street, Suite 3200                      Fax: 404-253-8567
  Tampa, Florida 33602                                       Email: Kyle.Wallace@alston.com
  Tel: 813.367.5766                                                  Jason.Rottner@alston.com
  Fax: 813.221.7335                                                  Kristen.Bromberek@alston.com
  Email: scraig@burr.com
                                                             Attorneys for Defendant OneShare Health, LLC
  One of the attorneys for Defendant The Aliera              (formerly known as Unity HealthShare LLC and as
  Companies, Inc. (Formerly known as Aliera Healthcare,      Kingdom HeatlhShare Ministries, LLC)
  Inc.
                                                             * Pro Hac Vice applications to be filed upon
                                                             docketing of notice of removal




                                                      -14-
Case 1:20-cv-02130-NYW Document 1 Filed 07/20/20 USDC Colorado Page 15 of 15




                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing NOTICE OF REMOVAL was filed

 and served on the following:

        Victoria E. Lovato, Esq.
        MICHAEL BEST & FRIEDRICH LLP
        1776 Lincoln Street, Suite 1100
        Denver, CO 80203
        velovato@michaelbest.com

        Patrick Bernal, Esq,
        MICHAEL BEST & FRIEDRICH LLP
        8300 Arista Place, Suite 300
        Broomfield, CO 80021
        pjbernal@michaelbest.com


                                                  /s/ Laurin D. Quiat




 LEGAL02/39918887v3
